ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 09/24/2020 is acknowledged.  Claims 1-4 have been cancelled.  Claims 5-8 have been amended. Claims 9-12 have been added.  Claims 5-12 are pending in this application.

Terminal Disclaimer
The terminal disclaimer filed on 10/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,823,135 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stefan Koschmieder on 10/20/2021.
The claims have been amended as follows:

Claim 5. (Currently Amended) A method of converting wind power, the method comprising: 

lowering a connecting rod, a first end of the connecting rod connected to a lower surface of the fluid container, the lowering of the connecting rod being in response to a lowering of the fluid container caused by an increased weight of the fluid entering into the fluid container; 
rotating a rotational component downward, the rotational component connected to a second end of the connecting rod; 
emptying the fluid from the fluid container into a second fluid holding tank, via a fluid outlet hose; 
raising the connecting rod in response to a rising of the fluid container caused by a decreased weight of the fluid leaving the fluid container; 
rotating the rotational component upward; 
feeding the fluid from the second fluid holding tank to the first fluid holding tank via a feedback hose and a hydraulic pump connected to a wind power generation system configured to provide at least a portion of the power to feed the fluid from the second fluid holding tank to the first fluid holding tank; and 
generating power into a generator, the generator being connected to the rotating rotational component via a rotating horizontal shaft, 
wherein a first and a second tension spring are directly connected to [[the]] an upper surface of the fluid container and directly connected to a lower surface of the first fluid holding tank; and 
wherein  the first fluid holding tank is integral with a frame, the frame having an outer perimeter spatially within which the first and second tension springs and the fluid container are contained.
Reasons for Allowance
Claims 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited herein disclose various methods of power conversion comprising filling and emptying a fluid container that is raised and lowered. However, the claimed combination in independent claim 5 including “wherein a first and a second tension spring are directly connected to an upper surface of the fluid container and directly connected to a lower surface of the first fluid holding tank; and wherein the first fluid holding tank is integral with a frame, the frame having an outer perimeter spatially within which the first and second tension springs and the fluid container are contained” is not disclosed or rendered obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        10/25/2021


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Monday, November 1, 2021